Citation Nr: 0114082	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-19 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased evaluation for left knee 
chondromalacia, currently rated as 20 percent disabling.

2. Entitlement to an increased evaluation for right knee 
chondromalacia, currently rated as 20 percent disabling.

3. Entitlement to an increased evaluation for residuals of 
right pelvic fracture, currently rated as 10 percent 
disabling.

4. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
law


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active duty from May 1979 to October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2000 and August 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  This duty includes securing private and VA 
medical records to which a reference has been made.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  The 
veteran has indicated that she received medical treatment for 
her service-connected disabilities in 1998 at the VA Medical 
Center (VAMC) in Salisbury, North Carolina.  She further 
indicated that at that time the VA physician provided a 
"letter of limitation" for her employer.  Records of such 
treatment and a copy of the "letter of limitation" should 
be obtained and associated with the claims folder.  

In addition, the claims folder contains a March 2000 letter 
from the Social Security Administration (SSA) which indicates 
that the veteran has filed a disability claim with the SSA.  
In this regard, the Board notes that the requirement to 
assist the veteran in obtaining available records includes 
obtaining records relating to the SSA determination that a 
veteran is disabled.  The United States Court of Veterans 
Appeals (Court) has stated that, although the SSA's decision 
regarding the appellant's unemployability is not controlling 
for VA determinations, it is pertinent.  Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  Under 38 U.S.C.A. § 5106 
(West 1991), the SSA, as well as any other Federal department 
or agency, shall provide such information to the Secretary as 
the Secretary may request for purposes of determining 
eligibility for or the amount of said benefits or verify 
other information with respect thereto.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Therefore, the Board has 
a duty to obtain the SSA records as they are pertinent in 
accurately rating the veteran's disabilities in light of her 
entire medical history, regardless of the extent of medical 
evidence currently in the veteran's claims file.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should request that the 
veteran provide information as to all 
health care providers who have 
treated/examined her for her bilateral 
knee disorder and the residuals of a 
right pelvic fracture since January 1998.  
The RO should then, with the veteran's 
assistance, obtain any additional records 
that have not yet been associated with 
the claims folder.  These should include 
VA treatment records from the VAMC in 
Salisbury, North Carolina, dated in 1998.  
If the search for such records has 
negative results, that fact should be 
documented in the claims folder and the 
veteran should be so notified.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After completion of the above 
development, the RO should review the 
record and determine whether any further 
development is deemed necessary in light 
of newly obtained evidence to include 
scheduling the veteran for another 
comprehensive VA examination.  The RO must 
also review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until she is so notified by the RO.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





